             Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 OSCAR BROWN, individually and on
 behalf of all others similarly situated,         Civil Action No.:
                                Plaintiff,        CLASS ACTION COMPLAINT
        v.                                        JURY TRIAL DEMANDED
 WESTERN DIGITAL CORPORATION,
                                Defendant.


       Plaintiff Oscar Brown (“Plaintiff”), by and through his attorneys, brings this action on

behalf of himself and all others similarly situated against Defendant Western Digital Corporation

(“Western Digital” or “Defendant”). Plaintiff makes the following allegations pursuant to the

investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge,.

                                  NATURE OF THE ACTION

       1.       This is a class action lawsuit on behalf of purchasers of the following Western

Digital hard drives: WD Blue 3.5'' 2 terabyte (WD20EZAZ), WD Blue 3.5'' 6 terabyte

(WD60EZAZ), WD Blue 2.5'' 1 terabyte (WD10SPZX), WD Blue 2.5'' 2 terabyte (WD20SPZX)

(collectively, the “WD Blue Drives”), and WD Black 2.5'' 1 terabyte WD10SPSX (the “WD

Black Drives”) (collectively, the “Hard Drives” or the “Products”).

       2.       Defendant has failed to disclose that the Hard Drives utilize Shingle Magnetic

Recording (“SMR”) technology, which results in slower performance and inferior stability

compared to higher-performance Conventional Magnetic Recording (“CMR”) technology.

       3.       Defendant previously utilized CMR technology in the Hard Drives, but

surreptitiously switched to SMR technology in the last several years without disclosing this

change to consumers.
            Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 2 of 19




       4.      This inferior technology is cheaper to manufacture for Defendant. But despite the

downgrade, the pricing for the Hard Drives has remained the same.

       5.      In this regard, Defendant was able to increase its profits by reducing its costs of

goods sold while still bringing in the same amount of revenue for each of the Hard Drives sold.

       6.      Had Defendant disclosed that the Hard Drives use SMR technology, Plaintiff and

putative Class members would not have purchased the Hard Drives, or would have paid less for

the Hard Drives than they did.

       7.      Plaintiff and Class members were accordingly injured by the price premium they

paid for inferior hard drives.

                                         BACKGROUND

I.     OVERVIEW OF HARD DRIVE TECHNOLOGY

       8.      A hard drive disk (“HDD”) is a form of magnetic mass storage. Each hard drive

contains a stack of circular plates of magnetic material called “platters,” divided into billions of

tiny areas called “bits” that can be independently magnetized (to store a 1) or demagnetized (to

store a 0). Data is “read” (retrieved) or “written” (recorded) onto an HDD by converting strings

of bits into electrical current fed through an electromagnet that changes the magnetization of

each bit. Once the information is written onto the HDD, the HDD uses a magnetic reader to turn

the data back into a useful form (the file to be stored or retrieved), much like a record player’s

needle translates a record’s grooves into music.1

       9.      To store the amount of data that HDDs store today, the HDDs must contain

billions of bits. Thus, “areal density” comes into play, which is the number of bits of data that


1
 Kanawat Senanan, How do Hard Drives Work?, TED-ED,
https://www.youtube.com/watch?v=wteUW2sL7bc (last accessed June 11, 2020); How a Hard
Disk Drive Works, SEAGATE, https://www.youtube.com/watch?v=NtPc0jI21i0 (last accessed
June 12, 2020).

                                                  2
                Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 3 of 19




can be recorded onto a platter and is measured by the number of bits or gigabits (one billion bits)

per square inch. Higher areal density values allow for greater storage using the same amount of

disk space.2

          10.      There are several methods that exist to read and write data to HDDs and

maximize areal density. The first of these is Perpendicular or Conventional Magnetic Recording

(“CMR”). CMR “works by aligning the poles of the magnetic elements, which represent bits of

data, perpendicularly to the surface of the disk. Magnetic tracks are written side-by-side, without

overlapping.”3




          11.      CMR HDDs “delivery excellent random-access performance,” and are as such

“widely used not only in PCs but also for online storage applications.”4 CMR is used in most

standard HDDs.5



2
 What are PMR and SMR Hard Disk Drives?, SYNOLOGY, https://www.synology.com/en-
us/knowledgebase/DSM/tutorial/Storage/PMR_SMR_hard_disk_drives (last accessed June 11,
2020).
3
    Id.
4
 Shimomura Kazuhito, Shingled Magnetic Recording Technologies for Large-Capacity Hard
Disk Drives, 1 TOSHIBA REVIEW GLOBAL EDITION 33, 33 (2015),
https://www.toshiba.co.jp/tech/review/en/01_02/pdf/a08.pdf (last accessed June 11, 2020).
5
 Joel Hruska, Western Digital, Seagate Are Shipping Slow SMR Drives Without Informing
Customers: Reports, EXTREMETECH, Apr. 14, 2020,

                                                   3
               Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 4 of 19




         12.      Another method of reading and writing data is Shingled Magnetic Recording

(“SMR”). “Rather than writing each magnetic track without overlapping, SMR overlaps each

new track with part of the previously written track, much like shingles on a roof. By overlapping

the tracks, write heads become thinner, thus expanding areal density.”6




         13.      SMR thus allows for low-cost, high-capacity HDDs.7 “However, if new (or

modified) data needs to be placed near existing data, the drive will have to overwrite the

neighboring shingled tracks … That makes [SMR] drive[s] significantly slower at writing tasks,

especially for random writes.”8

         14.      In addition, the design of SMR drives makes permanent data loss more likely.

Whereas data engineers can rebuild certain components on other storage types and recover lost




https://www.extremetech.com/computing/309389-western-digital-seagate-reportedly-shipping-
slow-smr-drives-without-informing-customers (last accessed June 11, 2020)
6
    What are PMR and SMR Hard Disk Drives?, SYNOLOGY.
7
 Shingled Magnetic Recording Technologies for Large-Capacity Hard Disk Drives, 1 TOSHIBA
REVIEW GLOBAL EDITION at 33.
8
 Paul Alcorn, Western Digital Fesses Up: Some Red HDDs Use Slow SMR Tech Without
Disclosure, TOM’S HARDWARE, Apr. 14, 2020, https://www.tomshardware.com/news/wd-fesses-
up-some-red-hdds-use-slow-smr-tech (last accessed June 12, 2020).

                                                  4
                 Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 5 of 19




data, the SMR data translators cannot be repaired. This can result in permanent data loss if the

translators are damaged.9

           15.      In short, while SMR HDDs boast high areal density, they are at a disadvantage in

nearly every other category.10 For these reasons, SMR HDDs are typically only used “for cold

data storage, like archives and backups, because of their poor performance,”11 and are typically

marked as “archival” to designate the use of the technology.12 SMR HDDs are not

recommended for use by the ordinary consumer.13

II.        WESTERN DIGITAL’S FRAUDULENT OMISSIONS

           16.      Western Digital is one of the largest computer HDD manufacturers in the United

States.

           17.      Western Digital markets its hard drives series by color. The WD Black Drives are

“comprised of the performance oriented consumer drives. WD Black Drives are aimed at high

capacity with the fastest possible throughput.”14

           18.      Western Digital advertises its WD Black Drives as having “[s]ophisticated

performance-enhancing features [that] deliver the speed you need for demanding applications


9
 David Blizzard, WD Shingled Magnetic Recording – New Road Blocks For Data Recovery
Pros, BLIZZARD DATA RECOVERY, https://www.blizzarddr.com/wd-smr-translation-new-road-
blocks/ (last accessed June 12, 2020).
10
  Joel Hruska, Western Digital, Seagate Are Shipping Slow SMR Drives Without Informing
Customers: Reports.
11
  Paul Alcorn, Western Digital Fesses Up: Some Red HDDs Use Slow SMR Tech Without
Disclosure.
12
  Jim Salter, Buyer Beware—That 2TB-6TB “NAS” Drive You’ve Been Eyeing Might be SMR,
ARS TECHNICA, Apr. 17, 2020, https://arstechnica.com/gadgets/2020/04/caveat-emptor-smr-
disks-are-being-submarined-into-unexpected-channels/ (last accessed June 12, 2020).
13
     Id.
14
  Eric Hamilton, WD Blue vs. Black vs. Red & Purple HDD & SSD Differences (2017), GAMERS
NEXUS, Feb. 8, 2017, https://www.gamersnexus.net/guides/2796-wd-blue-vs-black-vs-red-in-
2017 (last accessed June 12, 2020).

                                                    5
               Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 6 of 19




like photo and video editing and internet gaming.” Western Digital claims the WD Black Drives

offer “[h]igh performance, high capacity, high reliability, and cutting-edge technology.”15

         19.      The WD Blue Drives are “aimed at mixing high capacity, fast sequential

write/read speeds, and affordability. These drives are primarily aimed at everyday computing

and basic media consumption; they are the jumping-off point for the average customer.”16

         20.      Western Digital advertises its WD Blue Drives as “offer[ing] the features that are

ideal for your everyday mobile computing needs.”17

         21.      Western Digital maintained that most of its drives were CMR-based until April

2020. Even as late as March 2020, Yemi Elegunde, an enterprise and channel sales manager for

Western Digital UK claimed:

         “The only SMR drive that Western Digital will have in production is our 20TB hard
         enterprise hard drives and even these will not be rolled out into the channel. All of
         our current range of hard drives are based on CMR Conventional Magnetic
         Recording. With SMR Western Digital would make it very clear as that format of
         hard drive requires a lot of technological tweaks in customer systems.”18

         22.      Consumers were not aware that the Hard Drives utilized SMR technology. Only

Western Digital knew that the Hard Drives used SMR technology.




15
   WD BLACK PERFORMANCE MOBILE HARD DRIVE,
https://shop.westerndigital.com/products/internal-drives/wd-black-mobile-sata-hdd#WD10SPSX
(last accessed June 12, 2020).
16
     Eric Hamilton, WD Blue vs. Black vs. Red & Purple HDD & SSD Differences (2017).
17
  WD BLUE PC MOBILE HARD DRIVE, https://shop.westerndigital.com/products/internal-
drives/wd-blue-mobile-sata-hdd#WD20SPZX (last accessed June 12, 2020).
18
  Jim Salter, Buyer Beware—That 2TB-6TB “NAS” Drive You’ve Been Eyeing Might be SMR
(emphasis added).

                                                   6
             Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 7 of 19




       23.      In April 2020, Western Digital admitted that the following drives utilize SMR

technology:19




       24.      The use of SMR technology in WD Black Drives is particularly egregious

because, as noted above, the WD Black Drives are designed for “high-performance users.”20 As

Joel Hruska writes on the tech blog, ExtremeTech:

       Selling an SMR drive in the WD Black line is an insult to the product. When
       Western Digital created its initial color-based branding, WD Black hard
       drives were supposed to sit at the top of the stack.21

//

//

//

//


19
   Paul Alcorn, WD Sets the Record Straight: Lists All Drives that Use Slower SMR Tech, TOM’S
HARDWARE, Apr. 23, 2020, https://www.tomshardware.com/news/wd-lists-all-drives-slower-
smr-techNOLOGY (last accessed June 12, 2020).
20
   Id.
21
   Joel Hruska, Western Digital Comes Clean, Shares Which Hard Drives Use SMR,
EXTREMETECH, Apr. 24, 2020, https://www.extremetech.com/computing/309730-western-
digital-comes-clean-shares-which-hard-drives-use-smr (last accessed June 12, 2020).

                                                7
            Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 8 of 19




      25.      Consumers have likewise excoriated Western Digital for its failure to disclose that

the Hard Drives use SMR technology22:




22
   FYI – WESTERN DIGITAL SMR HDDS, REDDIT,
https://www.reddit.com/r/DataHoarder/comments/g7m542/fyi_western_digital_smr_hdds/ (last
accessed June 15, 2020).

                                                8
             Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 9 of 19




       26.      Further, even though SMR HDDs are cheaper to produce, Western Digital is not

passing those savings onto consumers.23 For instance, in January 2020, prior to disclosing that

its WD Black Drives use SMR technology, Western Digital sold the WD Black Drives for

approximately $69.24 Yet, since disclosing the WD Black Drives use the inferior SMR

technology, Western Digital is still selling the WD Black Drives for $6925:




23
   Paul Alcorn, Western Digital Fesses Up: Some Red HDDs Use Slow SMR Tech Without
Disclosure.
24
   WD BLACK PERFORMANCE MOBILE HARD DRIVE, WAYBACK MACHINE,
https://web.archive.org/web/20200104165130/https://shop.westerndigital.com/products/internal-
drives/wd-black-mobile-sata-hdd#WD10SPSX (last accessed June 15, 2020).
25
   WD BLACK PERFORMANCE MOBILE HARD DRIVE,
https://shop.westerndigital.com/products/internal-drives/wd-black-mobile-sata-hdd#WD10SPSX
(last accessed June 15, 2020).

                                                9
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 10 of 19




       27.     In short, Plaintiff and Class members who purchased the WD Black Drives or

WD Blue Drives were not told that the Hard Drives use SMR technology, which affects drive

performance and data stability. These consumers paid a price premium for drives they believed

used CMR technology, which offers better performance. Had Western Digital disclosed that the

Hard Drives use SMR technology, Plaintiff and Class members would not have purchased the

Hard Drives, or would have paid less for the Hard Drives.

       28.     Plaintiff brings this action on behalf of the Class for equitable relief and to

recover damages and restitution for: (i) violation of New York General Business Law (“GBL”) §

349, (ii) violation of GBL § 350, (iii) fraudulent concealment, and (iv) unjust enrichment.

                                             PARTIES

       29.     Plaintiff Oscar Brown is a citizen of New York who resides in Manhattan. In or

about October 2019, Mr. Brown purchased three WD Black Drives from B&H Photo in

Manhattan for approximately $100 each. When deciding which hard drive to purchase, Mr.

Brown was particularly concerned with hard drive performance. Mr. Brown was aware that the

WD Black Drives were advertised as having “[s]ophisticated performance-enhancing features



                                                 10
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 11 of 19




[that] deliver the speed you need for demanding applications like photo and video editing and

internet gaming,” and offering “[h]igh performance, high capacity, high reliability, and cutting-

edge technology.” Prior to purchase, Mr. Brown carefully reviewed the labeling on WD Black

Drives’ packaging, and saw no representations that the WD Black Drives use SMR technology.

Had Defendant disclosed that the WD Black Drives use SMR technology, Mr. Brown would

have been aware of that fact and would not have purchased the WD Black Drives at all, or would

have only been willing to pay a substantially reduced price for the WD Black Drives. Mr.

Brown used the WD Black Drives as directed, but all three failed in or about December 2019 due

to logic board errors. Because the WD Black Drives use SMR technology, it was impossible to

repair the WD Black Drives, and Mr. Brown lost 3 terabytes of data.

        30.    Defendant Western Digital Corporation is a Delaware corporation with its

principal place of business at 5601 Great Oaks Parkway, San Jose, California 95119. Western

Digital distributes Hard Drives throughout the United States, and specifically in the State of New

York.

                                    JURISDICTION AND VENUE

        31.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because there are more than 100 class members, the aggregate amount in controversy

exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least one Class member is a

citizen of a state different from Defendant.

        32.    This Court has personal jurisdiction over Defendant because Defendant

purposefully availed itself of this forum by engaging in suit-related conduct in this District.

        33.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant does business throughout this District and the events or omissions giving rise to this

action occurred in this District.


                                                 11
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 12 of 19




                        CLASS REPRESENTATION ALLEGATIONS

       34.     Plaintiff seeks to represent a class defined as all persons in the United States who

purchased the Hard Drives (collectively, the “Class”). Excluded from the Class are persons who

made such purchase for purpose of resale.

       35.     Plaintiff also seeks to represent a subclass defined as all Class members who

purchased the Hard Drives in New York (the “New York Subclass”).

       36.     Collectively, the Class and the New York Subclass shall be referred to as the

“Classes.”

       37.     Numerosity. Members of the Classes are so numerous that their individual

joinder herein is impracticable. On information and belief, members of the Class number in the

millions. The precise number of members of the Class and Subclass and their identities are

unknown to Plaintiff at this time but may be determined through discovery. Members of the

Class and Subclass may be notified of the pendency of this action by mail and/or publication

through the distribution records of Defendant and third-party retailers and vendors.

       38.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and subclass and predominate over

questions affecting only individual members of the Class and subclass. Common legal and

factual questions include, but are not limited to:

               (a)     Whether Defendant’s failure to disclose the presence of SMR technology

                       in the Hard Drives is a material omission;

               (b)     Whether Defendant had a duty to disclose the presence of SMR

                       technology in the Hard Drives;

               (c)     whether Defendant is liable to Plaintiff and the Classes for unjust

                       enrichment;


                                                 12
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 13 of 19




               (d)     whether Plaintiff and the Class have sustained monetary loss and the

                       proper measure of their losses;

               (e)     whether Plaintiff and the Class and Subclass are entitled to declaratory and

                       injunctive relief; and

               (f)     whether Plaintiff and the Class and Subclass are entitled to restitution and

                       disgorgement from Defendant.

       39.     Typicality. The claims of the named Plaintiff are typical of the claims of the

Class and Subclass in that the named Plaintiff was exposed to Defendant’s misleading marketing

and promotional materials and representations, purchased the Hard Drives without knowledge

that they use SMR technology, and suffered a loss as a result of that purchase.

       40.     Adequacy of Representation. Plaintiff is an adequate representative of the Class

and Subclass because his interests do not conflict with the interests of the members of the

Classes he seeks to represent, he has retained competent counsel experienced in prosecuting class

actions, and he intends to prosecute this action vigorously. The interests of members of the

Classes will be fairly and adequately protected by Plaintiff and his counsel.

       41.     Superiority. The class mechanism is superior to other available means for the

fair and efficient adjudication of the claims of members of the Class and subclass. Each

individual member of the Classes may lack the resources to undergo the burden and expense of

individual prosecution of the complex and extensive litigation necessary to establish Defendant’s

liability. Individualized litigation increases the delay and expense to all parties and multiplies

the burden on the judicial system presented by the complex legal and factual issues of this case.

Individualized litigation also presents a potential for inconsistent or contradictory judgments. In

contrast, the class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a single


                                                 13
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 14 of 19




court on the issue of Defendant’s liability. Class treatment of the liability issues will ensure that

all claims and claimants are before this Court for consistent adjudication of the liability issues.

                                          COUNT I
                      Violation Of New York General Business Law § 349
                            (On Behalf Of The New York Subclass)

       42.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

       43.     Plaintiff brings this claim individually and on behalf of members of the New York

Subclass against Defendant.

       44.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by failing to disclose that the Hard Drives use SMR technology.

       45.     The foregoing deceptive acts and practices were directed at consumers.

       46.     The foregoing deceptive acts and practices are misleading in a material way

because SMR technology has inferior speed (performance) and data security to standard CMR

technology used in most consumer-grade HDDs. Accordingly, Defendant’s omission was

material to Plaintiff and members of the New York Subclass.

       47.     Defendant alone possessed the knowledge that the Hard Drives use SMR

technology, and did not provide that information to consumers until April 2020.

       48.     Plaintiff and members of the New York Subclass were injured as a result because

(a) they would not have purchased the Hard Drives if they had known that the Hard Drives use

SMR technology, and (b) they overpaid for the Hard Drives on account of Defendant’s failure to

disclose that the Hard Drives use SMR technology.

       49.     On behalf of himself and other members of the New York Subclass, Plaintiff

seeks to enjoin the unlawful acts and practices described herein, to recover his actual damages or

fifty dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees.


                                                 14
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 15 of 19




                                        COUNT II
                     Violation Of New York General Business Law § 350
                           (On Behalf Of The New York Subclass)

       50.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

       51.     Plaintiff brings this claim individually and on behalf of members of the New York

Subclass against Defendant.

       52.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way, which constitutes false advertising in violation

of Section 350 of the New York General Business Law, by failing to disclose that the Hard

Drives use SMR technology.

       53.     The foregoing advertising was directed at consumers and was likely to mislead a

reasonable consumer acting reasonably under the circumstances.

       54.     This omission has resulted in consumer injury or harm to the public interest.

       55.     Defendant alone possessed the knowledge that the Hard Drives use SMR

technology, and did not provide that information to consumers until April 2020.

       56.     As a result of this omission, Plaintiff and members of the New York Subclass

have suffered economic injury because (a) they would not have purchased the Hard Drives if

they had known that the Hard Drives use SMR technology, and (b) they overpaid for the Hard

Drives on account of Defendant’s failure to disclose that the Hard Drives use SMR technology.

       57.     On behalf of himself and other members of the New York Subclass, Plaintiff

seeks to enjoin the unlawful acts and practices described herein, to recover their actual damages

or five hundred dollars, whichever is greater, three times actual damages, and reasonable

attorneys’ fees.




                                                15
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 16 of 19



                                         COUNT III
                                  Fraudulent Concealment
                             (On Behalf Of The Nationwide Class)

       58.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       59.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendant.

       60.     Defendant had a duty to disclose material facts to Plaintiff and the Class, namely

that Defendant were in fact manufacturing, distributing, and selling the Hard Drives with SMR

technology without disclosing as much, because Defendant had superior knowledge such that the

transactions without the disclosure were rendered inherently unfair.

       61.     Defendant possessed knowledge of these material facts. During this time,

Plaintiff and members of the Classes were using the Hard Drives without knowing the Hard

Drives used SMR technology, nor was such knowledge readily available to Plaintiff and

members of the Class.

       62.     Defendant failed to discharge its duty to disclose these materials facts.

       63.     In so failing to disclose these material facts to Plaintiff and the Class, Defendant

intended to hide from Plaintiff and the Class that the Hard Drives they were purchasing used

SMR technology, and thus acted with scienter and/or an intent to defraud.

       64.     Defendant knew that Plaintiff and members of the Class were acting on the basis

of Defendant’s failure to disclose that the Hard Drives used SMR technology.

       65.     Plaintiff and the Class reasonably relied on Defendant’s failure to disclose insofar

as they would not have purchased the Hard Drives sold by Defendant had they known the Hard

Drives used SMR technology.

       66.     As a direct and proximate cause of Defendant’s fraudulent concealment, Plaintiff


                                                 16
           Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 17 of 19




and the Class suffered damages in the amount of price premium paid for the Hard Drives that

Plaintiff and the Class believed did not use SMR technology.

         67.   As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                         COUNT IV
                                     Unjust Enrichment
                                  (On Behalf Of The Classes)

         68.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

         69.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendant.

         70.   Plaintiff and the Class members conferred a benefit on Defendant in the form of

monies paid to purchase Defendant’s Hard Drives.

         71.   Defendant is aware of this benefit.

         72.   Defendant voluntarily accepted and retained this benefit.

         73.   Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiff’s and Class members’ purchases of Hard Drives. Retention of those monies under these

circumstances is unjust and inequitable because Defendant failed to disclose that the Hard Drives

use SMR technology.

         74.   Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiff and members of the Classes is unjust and inequitable, Defendant must pay restitution to

Plaintiff and the members of the Class and subclass for their unjust enrichment, as ordered by the

Court.




                                                17
          Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 18 of 19




                                        RELIEF DEMANDED

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

                (a)     For an order certifying the Classes under Rule 23 of the Federal Rules of
                        Civil Procedure and naming Plaintiff as representative of the Class and
                        New York Subclass and Plaintiff’s attorneys as Class Counsel to represent
                        the Class and New York Subclass;

                (b)     For an order declaring the Defendant’s conduct violates the statutes
                        referenced herein;

                (c)     For an order finding in favor of Plaintiff and the Class and New York
                        Subclass on all counts asserted herein;

                (d)     For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                (e)     For prejudgment interest on all amounts awarded;

                (f)     For an order of restitution and all other forms of equitable monetary relief;

                (g)     For an order enjoining Defendant from continuing the illegal practices
                        detailed herein and compelling Defendant to undertake a corrective
                        advertising campaign; and

                (h)     For an order awarding Plaintiff and the Class and New York Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                    JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: June 16, 2020                                      Respectfully submitted,
                                                          BURSOR & FISHER, P.A.
                                                          By: /s/ Yitzchak Kopel
                                                                 Yitzchak Kopel
                                                          Yitzchak Kopel
                                                          Alec M. Leslie
                                                          Max S. Roberts
                                                          888 Seventh Avenue, Third Floor
                                                          New York, NY 10019

                                                     18
Case 1:20-cv-04624-AT Document 1 Filed 06/16/20 Page 19 of 19



                                  Telephone: (646) 837-7150
                                  Facsimile: (212) 989-9163
                                  E-Mail: ykopel@bursor.com
                                           aleslie@bursor.com
                                           mroberts@bursor.com

                                  Attorneys for Plaintiff




                             19
